Citation Nr: 0708567	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  03-31 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for status post colectomy 
with incisional hernia for rectal cancer.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard from October 
1969 to February 2000.  He was ordered to annual training 
from May 30, 1998 to June 5, 1998.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

In September 2004, the appellant and his spouse testified 
before the undersigned Veterans Law Judge at a hearing held 
at the RO.  A transcript of the hearing is of record.  

This matter was previously remanded in December 2004 to 
obtain additional evidence, including a medical opinion.  The 
required action has been completed and the matter has been 
returned to the Board for appellate consideration.  


FINDING OF FACT

Status post colectomy with incisional hernia for rectal 
cancer was not incurred during active duty for training and 
clear and unmistakable evidence shows that status post 
colectomy with incisional hernia for rectal cancer was not 
aggravated during active duty for training.  


CONCLUSION OF LAW

The criteria for service connection for status post colectomy 
with incisional hernia for rectal cancer have not been met.  
38 U.S.C.A. § 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2006).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the appellant was not provided notice as to 
assignment of disability ratings and effective dates.  
However, no prejudice can result to the appellant due to this 
lack of notice because, as the Board is denying his claim, 
any questions regarding these downstream elements are 
rendered moot.  

VA satisfied the remaining duty to notify by means of a 
letter dated in April 2003.  This letter informed the 
appellant of the requirements to establish a successful 
claim, advised of his and VA's respective duties, and asked 
to submit information and/or evidence, which would include 
that in his possession, to the RO.  The content of this 
letter complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  An additional notice 
letter was sent to the appellant in December 2004.  

The veteran was not provided adequate VCAA prior to the 
initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the notice 
letter was subsequently considered by the RO in the December 
2005 supplemental statement of the case.  Accordingly, there 
is no indication that the outcome of the case would have been 
different had the veteran received pre-adjudicatory notice.  
The veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005).

Service medical records and personnel records are associated 
with the claims file, as are records and reports from non-VA 
health treatment providers.  A pertinent VA medical opinion 
and a pertinent medical opinion from an independent medical 
expert were obtained in October 2005 and December 2006, 
respectively.  

The Board thus finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant has not claimed that VA has failed to comply with 
the notice requirements of the VCAA.  

Finally, in January 2006 and January 2007 the veteran 
submitted evidence to the Board.  He requested that his case 
be remanded for RO review of the evidence.  However, as these 
records were duplicative and/or cumulative of evidence 
already of record and considered by the RO, a remand is not 
warranted.  






Service connection

The appellant contends that service connection is warranted 
for a bowel perforation, and resulting residuals, for which 
he was treated during ACDUTRA in June 1998.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in the line of duty 
in active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  

In order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA, ADT, or, in the services, 
active duty training) during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(24), 106(d) 
(West 2002); 38 C.F.R. § 3.6(a) (2006).  ACDUTRA includes 
full-time duty for training purposes performed by members of 
the National Guard of any state, under 32 U.S.C.A. §§ 316, 
502, 503, 504, or 505. 38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c) (2006). 

Thus, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA.  U.S.C.A. §§ 101(24), 106, 1110 (West 
2002).  Presumptive periods do not apply to ACDUTRA.  Biggins 
v. Derwinski, 1 Vet. App. 474, 477-78 (1991); see generally 
Hines v. Principi, 18 Vet. App. 227, 240 (2004); Mercado-
Martinez, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Id.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  Id. 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board is aware of the appellant's argument that, because 
the government paid his medical bills and that he received 
incapacitation pay following his ACDUTRA in 1998, his claimed 
disability should be service connected.  However, as 
indicated above, entitlement to service connection depends on 
the criteria set in statute and VA regulation.  Whether the 
appellant received incapacitation pay and/or had his medical 
bills paid, is not probative of whether service connection is 
warranted for the disability on appeal.  

The appellant's disability existed prior to his period of 
ACDUTRA from May 30, 1998 to June 5, 1998.  The earliest 
evidence of record pertinent to the appellant's claim is a 
September 1997 operative report from the University of 
Massachusetts Medical Center (UMass Medical Center), signed 
by Wayne Silva M.D.  This report indicates that the appellant 
had previously undergone surgical removal of colon cancer.  
That surgical procedure involved a laparotomy incision.  He 
had since developed an incisional hernia.  The September 1997 
surgery repaired that hernia and included utilization of a 
Kugel hernia patch.  

An April 1998 UMass Medical Center discharge summary, signed 
by Timothy C. Counihan M.D., reports that the appellant was 
admitted to the hospital six weeks after a total abdominal 
colectomy and iliorectal anastomosis for multiple polyps of 
the colon.  This surgery was the second operation for 
treatment of the appellant's colon cancer; he had undergone a 
previous sigmoid colectomy.  This April 1998 hospitalization 
was due to increasing fevers and inability to tolerate a 
regular diet.  He was treated with antibiotics, catheter 
drainage, and parenteral nutrition.  

In a May 1998 letter, Dr. Counihan indicated that he had 
treated the appellant for colon cancer since October 1997.  
This included surgical removal of the appellant's colon and 
radiation treatment.  The letter also stated that the 
appellant "is recovering at this point and should be able to 
gradually return to full normal activity within the next 8-12 
weeks."  

National Guard records show that the appellant was ordered to 
report for annual training on May 30, 1998.  A Falmouth 
Hospital discharge summary, signed by Alan E. Cordts, M.D. 
and dated in June 1998, shows that the appellant was admitted 
on June 3, 1998 with abdominal pain, fever, and chills.  Two 
days later, he underwent an exploratory laporotomy, resection 
of two regions of small bowel, with primary reanastomosis, 
massive enterolysis, draining and debridement of intra-
abdominal abscess from perforated bowel, and placement of a 
left subclavian central venous access line.  The associated 
operative report notes that an incision was made through a 
previous surgical incision and revealed a mesh graft which 
was part of a previous hernia repair, at the upper pole of 
the incision.  The post operative diagnosis, rendered by Alan 
E. Cordts, M.D., was intra-abdominal abscess involving 
multiple anatomical areas of small bowel with bowel 
perforation.  Dr. Cordts, provided an admission diagnosis of 
perforated small bowel, perforated viscus and a discharge 
diagnosis of perforated small bowel secondary to 
intraabdominal abscess, and resolving small bowel 
enterocutaneous fistula.  

In an August 1998 letter, Dr. Counihan reported that the 
appellant had been under his care since October 1997 and had 
undergone surgery for rectal sigmoid cancer, followed by 
radiation and chemo therapy.  This physician indicated that 
the appellant developed an intra-abdominal abscess after the 
completed abdominal colectomy, thought to be related to a 
perforated duodenal ulcer.  Dr Counihan stated that at the 
time of the appellant's return to National Guard Service in 
May 1998, the intra-abdominal abscess had been completely 
cured, there was no leak from the small intestine and the 
appellant was in condition for full physical activity.  He 
further stated that it was not predictable that the appellant 
would develop another intra-abdominal abscess related to 
radiation changes in his small bowel.  

In a December 1998 letter, Dr. Counihan stated that physical 
activity could not possibly have caused the perforation of 
the appellant's intestine.  Dr. Counihan explained that his 
statement, in the May 1998 letter, of "gradual return to 
full, normal activities" allowed leeway for patients who are 
tired after a partial day's work or need a period of strength 
training to accomplish more rigorous activities.  He 
concluded that the intestinal perforation which occurred on 
annual training was not a predictable consequence of the 
veteran's original surgery, since recurrence of fistulas 
after they healed was exceedingly rare, probably less than 
two percent in this kind of case. 

A March 1999 clinical history report indicated that the 
appellant was positive for an incisional hernia status post 
subtotal colectomy for polyps and resultant small bowel 
fistula related to radiation enteritis.  An operative report 
from the UMass Medical Center, in that same month, shows that 
the appellant underwent repair of a recurrent ventral hernia.  

A February 2000 UMass Medical Center pathology report states 
that the appellant underwent a colonoscopy during which a 
polyp was seen fifteen centimeters from the anus.  The 
findings of the colonoscopy included an anal fissure.  

In a memorandum dated in March 1999, the service department 
determined that the appellant's perforated small bowel 
secondary to intraabdominal abscess and resolving small bowel 
enterocutaneous fistula from previous cancer therapy was not 
incurred or aggravated in the line of duty.  Following review 
of the Formal Line of Duty Investigation on the appellant, by 
the Army National Guard Bureau Chief Surgeon's Office, it was 
determined that there was no evidence to show that military 
training aggravated the appellant's condition and that the 
appellant's condition was not incurred in the line of duty.  

In October 2005, and after a review of the claims file, a VA 
physician provided a medical opinion as to the relationship 
between the appellant's purulent status post colectomy and 
his ACDUTRA in May to June 1998.  This physician stated that 
the appellant developed complications from his March 1998 
total colectomy which resulted in fistulae in his abdomen 
because of the small bowel intestinal disease subsequent to 
that operation.  This physician opined that the perforated 
small bowel secondary to the appellant's anterocutaneous 
fistulas, diagnosed in June 1998, did not represent a 
separate disability.  Rather, the physician stated these 
conditions were a complication of the total colectomy and 
ileonal anastomosis and associated with the appellant's prior 
disease, but not a separate disease.  He went on to state 
that the appellant's disease was congenital in origin with 
multiple polyps of his colon and development of a villous 
adenoma with cancer.  The VA physician also opined that the 
appellant's service duty could not in any way have been a 
causal factor of the subsequent hernia, which was a 
complication of his operation or of the anterocutaneous 
fistulas which were also a complication of the appellant's 
multiple surgical procedures.  

In December 2006, Dr. Debra Ford of Howard University 
Hospital and College of Medicine provided a medical opinion 
pertinent to the appellant's claim.  Dr. Ford stated that the 
appellant's return to annual training did not cause the 
return of his fistulous disease.  She also opined that the 
appellant returned to duty too early, 




stating that with his history of radiation enteritis and a 
fistula it was not unexpected that he would have a set back 
and the fistula could reopen.  

The Board finds that the appellant's colon cancer and 
complications of treatment for that cancer preexisted his 
entrance onto ACDUTRA in May 1998 and finds, by clear and 
unmistakable evidence, that this disease and complications 
did not increase in severity beyond their natural progression 
during the relevant period of ACDUTRA.  

While unfortunate, the events of June 1998 and subsequent 
intestinal medical problems resulted from treatment for the 
appellant's colon cancer, that treatment occurring prior to 
May 1998.  All medical evidence of record shows that these 
conditions flowed directly and without unnatural increase, 
from his already existing disease, cancer of the colon, and 
treatment for that disease that had occurred prior to this 
period of ACDUTRA.

The appellant does not contend that his ACDUTRA involved any 
injury or other event precipitating his June hospital 
admission.  Indeed, during the September 2004 Board hearing 
the appellant testified that no accident or trauma had 
preceded his admission to Falmouth Hospital in June 1998.  

Dr. Counihan's August 1998 letter referred to the appellant's 
June 1998 intra-abdominal abscess as radiation related, and 
reported that the appellant had suffered a similar abscess in 
the past.  His December 1998 letter stated that physical 
activity could not have caused the perforation of the 
appellant's intestine.  Even though Dr. Counihan stated that 
recurrence of fistulas after having healed was exceedingly 
rare, he acknowledged that it did occur, i.e., in probably 
less than two percent of cases.  The October 2005 VA medical 
opinion indicated that the appellant's fistulas, diagnosed in 
June 1998, were complications of previous surgeries and not a 
separate disability.  Dr. Ford's opinion lends further 
support to this opinion in that she stated that the 
appellant's ACDUTRA did not cause his fistulous disease to 
return.  While these physicians' opinions did not mirror the 
regulatory language, it 



is clear that their opinions indicate that the appellant's 
ACDUTRA did not aggravate his condition, that is, did not 
cause his already existing condition to worsen beyond its 
natural progression.  The VA physician's opinion essentially 
was that the conditions experienced by the appellant while on 
active duty were all complications of his prior disease and 
treatment for that disease.  

This finding is also supported by the documented medical 
history of the appellant's intestinal disease, in that 
complications were essentially ongoing from before his 1998 
ACDUTRA and after this ACDUTRA.  Furthermore, the extremely 
short period of time, entrance on ACDUTRA on May 30 and onset 
of acute symptoms on June 3, without intervening injury, is 
strong evidence that the appellant's complications occurring 
in June 1998 flowed naturally from his pre-ACDUTRA disease 
and treatment.  Finally, after an investigation of his case, 
the service department determined that the appellant's June 
1998 medical condition was not incurred in or aggravated in 
the line of duty.  

The Board has considered Dr. Ford's statement that the 
appellant returned to duty too soon and that given his 
history of radiation enteritis and a fistula she found it not 
unexpected that the fistula could reopen.  While reopening of 
a fistula may have not been unexpected, Dr. Ford's statement 
shows that the reopening was the direct result of the 
appellant's pre-May 1998 ACDUTRA treatment.  Given Dr. 
Counihan's categorical statement that physical activity could 
not possibly cause a perforation of the intestine, Dr. Ford's 
statement merely confirms that the complications treated 
during the appellant's ACDUTRA were the result of disease and 
treatment for such disease, occurring prior to his ACDUTRA, 
and not caused or aggravated by his ACDUTRA.  

As to the appellant's assertion that his hernia, repaired in 
March 1999, was the result of events during his 1998 ACDUTRA, 
the Board finds clear and unmistakable evidence to the 
contrary.  This was a recurrent hernia, and had been repaired 
prior to his 1998 ACDUTRA, as evidenced by the June 1998 
operation report from Falmouth Hospital.  In the June 1998 
operative report, Dr. Cordts noted the mesh in place from the 
appellant's prior hernia repair.  The medical history of the 
appellant's recurrent hernia, and the fact that his hernia 
did not recur until many months after his treatment during 
ACDUTRA, is clear and unmistakable evidence that his 1998 
period of ACDUTRA did not aggravate this pre-existing 
condition.  

No evidence of record shows that the appellant's anal 
fissure, which he has also attributed to the events occurring 
during ACDUTRA in 1998, had its onset during that period of 
ACDUTRA, was caused by events during that period, or is 
otherwise related to that period.  Only conjecture could give 
rise to a finding that his anal fissure was related to his 
ACDUTRA events.  As there is no evidence of this fissure 
during his period of ACDUTRA and for many months thereafter, 
the Board finds that this fissure does not represent an 
increase in severity, during his 1998 ACDUTRA, of his 
preexisting condition.  

Finally, to the extent that sections of the appellant's 
intestine were removed in June 1998 and he was left with 
scars from his surgery, such resulting conditions do not 
warrant service connection.  His surgical and medical 
treatment during June 1998 was performed to ameliorate 
conditions having their origin prior to that period of 
ACDUTRA.  As such, these usual effects of that treatment do 
not constitute aggravation of the preexisting condition.  See 
38 C.F.R. § 3.306(b).  

In summary, clear and unmistakable evidence shows that the 
medical problems experienced by the appellant during the 1998 
ACDUTRA and thereafter were the natural progression of his 
colon rectal cancer and the pre-May 1998 treatment for that 
disease.  Because his disease giving rise to these 
complications did not have its onset during his ACDUTRA and 
was not aggravated by his ACDUTRA, his claim for service 
connection must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. 



Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  
The Board regrets that a more favorable determination could 
not be made in this case.


ORDER

Entitlement to service connection for status post colectomy 
with incisional hernia for rectal cancer is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


